The record discloses that judgment against appellants was rendered January 4, 1918. Assignments of error, containing a number of specifications, were filed March 18, 1918. Appellants filed the transcript in, this court on March 25, 1918. Thereafter, and in due time, appellee filed its motion in this court for permission to file the statement of facts, which was granted, and the statement was filed. Attorneys for appellants declined to agree to same, and it was prepared by the trial court. Upon its face it appears to be fair and complete, and there is nothing to indicate the contrary. Appellants' brief was filed long subsequent to the filing of the transcript and statement of facts. The sole ground of error presented in the brief is the failure to file the findings of fact and conclusions of law. The issues in this case are few and simple, and upon the facts reflected by the pleadings and evidence, I see no reason why appellants could not have properly presented all of the assignments which they filed in the lower court, and had the merits of their appeal decided, notwithstanding the failure of the trial court to file findings and conclusions.
Where the record discloses that appellants have been deprived of no substantial right by the failure of the trial court to file his findings and conclusions, and has not been thereby prevented from making a fair presentation of the merits of his appeal, I think it clear, upon the authorities cited in the opinion of the Chief Justice, that there should be no reversal by reason alone of such failure. I attach no importance to the fact that the statement of facts was not an agreed one. If it was fair and complete, that is all appellants have a right to expect of any statement of facts.
I do not desire to be understood as holding that trial courts are at liberty, at will, to disregard the plain provisions of article 1989 and deprive litigants of the right therein granted. I merely hold that in this particular case appellants were not deprived of any substantial right by the omission of the trial court, and are therefore not entitled to a reversal.
For this reason, I concur in the affirmance.